MEMORANDUM**
Ules P. Csorba appeals pro se the district court’s order awarding Litton Electronic Tubes Division (“Litton”) $60,406.60 in attorney’s fees and nontaxable expenses incurred in defending against Csorba’s employment discrimination action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion. See Harris v. Marhoefer, 24 F.3d 16, 19-20 (9th Cir.1994) (nontaxable expenses); Miller v. Los Angeles County Bd. of Educ., 827 F.2d 617, 619 (9th Cir.1987) (attorney’s fees). We affirm in part, and vacate and remand in part.
The district court did not abuse its discretion in awarding Litton $1,540.10 in nontaxable expenses because that amount is reasonable in light of the nature and length of the litigation. See Harris, 24 F.3d at 19-20 (awarding reasonable out-of-pocket expenses pursuant to 42 U.S.C. § 1988); Ariz.Rev.Stat. § 12-349(A) (authorizing award of expenses if a party “brings or defends a claim without substantial justification”).
The district court abused its discretion in awarding Litton $58,866.50 in attorney’s fees, however, because it did not expressly consider Csorba’s ability to pay the award. See Miller, 827 F.2d at 621. We therefore vacate the district court’s attorney’s fee award and remand for further consideration.
Csorba’s contention that Judge McNamee was biased against him is without merit. See 28 U.S.C. § 455(a); Pau v. Yosemite Park & Curry Co., 928 F.2d 880, 884-85 (9th Cir.1991).
We deny Csorba’s pending motion to expedite the appeal.
The parties shall bear their own costs on appeal.
AFFIRMED IN PART, AND VACATED AND REMANDED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.